DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1, 2, 5, 7-12, 17, and 19-22 are pending. 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Response to Amendment
Regarding 35 USC 112(b) rejection, Applicant’s amendments have overcome each and every rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 7-12, 17, and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Re Claims 1 and 11, the limitation, “billionth of a second impulses of a high intensity”, is indefinite, because it is unclear what parameter “a high intensity” is referring to. If it is referring to a high intensity power, it should be clearly stated. 
Re Claims 1 and 11, the limitation, “a desired peak power for an ultrashort pulse”, is indefinite, because it is unclear whether “a desired peak power” is referring to “a high intensity” parameter or a different parameter. It is also unclear whether “an ultrashort pulse” is referring to “billionth of a second impulses” or a different one. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Antonialli et al. (Non-Patent Literature: “Phototherapy in skeletal muscle performance and recovery after exercise: effect of combined of super-pulsed laser and light emitting diodes”, cited in IDS dated ), hereinafter “Antonialli”, in view of Multi Radiance Medical (Website Page: Multi Radiance Technology Explained) and Morries et al. (US 2016/0008628), hereinafter “Morries”. 
Re Claims 1 and 10, Antonialli discloses a method comprising: 
placing a light source device on skin proximal to a skeletal muscle of a patient (page 1970, Phototherapy section, “The therapy was applied employing a MR4 LaserShower 50 4D emitter (manufactured by Multi Radiance Medical, USA) in six sites of quadriceps femoris in direct contact with the skin”; page 1968, aim of the study was to evaluate the effects of phototherapy with the combination of super-pulsed laser and light-emitting diodes on skeletal muscle), 
wherein the liqht source device (page 1971, table 1) comprises 
a first liqht source comprising a super pulsed laser configured to emit a first light signal in a super pulsed mode and a first wavelenqth within a wavelenqth ranqe of 400-1100 nm (page 1971, table 1, 4 super-pulsed infrared, 905 nm, peak power 12.5W), 
a second liqht source comprising a first light emitting diode configured to emit a second light signal comprising a second wavelength different from the first wavelength within a wavelength range of 400-1100 nm (page 1971, table 1, 4 red LEDs, 640 nm), and 
a third light source comprising a second light emitting diode confiqured to emit a third liqht siqnal comprising a third wavelenqth different from the second wavelength within a wavelength range of 400-1100 nm (page 1971, table 1, 4 infrared LEDs, 875 nm); and 
applying the first light signal, the second light signal, and the third light signal concurrently through the light source device and the skin to the skeletal muscle of the patient to stimulate a phototherapeutic response in the skeletal muscle or a nerve associated with the skeletal muscle of the patient “this is the first time that synergistic effects of super-pulsed laser combined with red and infrared LEDs are tested aiming to enhance exercise performance and post-exercise recovery … it seems that combination of different wavelengths and light sources acting synergistically represented a therapeutic advantage in enhancement of muscle strength … This leads us to think that combination of different wavelengths and light sources acting synergistically represented a therapeutic advantage also in protecting muscle against exercise-induced damage”),
Antonialli discloses that the placing further comprises contacting the light source device to skin of the patient over the skeletal muscle of the patient (page 1970, Phototherapy section, “The therapy was applied employing a MR4 LaserShower 50 4D emitter (manufactured by Multi Radiance Medical, USA) in six sites of quadriceps femoris in direct contact with the skin”).
Antonialli discloses that a super-pulsed laser manufactured by Multi Radiance Medical is used (page 1971, table 1, 4 super-pulsed infrared, 905 nm) but is silent regarding the first light signal comprising billionth of a second impulses of a high intensity. 
However, Multi Radiance Medical discloses that the super pulsed laser (905 nm) produces high powered light in billionth-of-a-second pulses (please see the website page provided). 

    PNG
    media_image1.png
    105
    575
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Antonialli, by configuring the super-pulsed laser to emit a first light signal comprising billionth of a second impulses of a high intensity in a super pulsed mode, as taught by Multi Radiance Medical, for the purpose of driving the photons or light energy up to 10-13 cm deep into the target tissue and reducing pain and improving micro-circulation (please see the website page provided). 
Antonialli and Multi Radiance Medical are silent regarding the method steps applied to the skeletal muscle of a patient affected by multiple sclerosis and wherein the first light signal delivers a 
	However, Morries discloses a method of treatment involving the non-invasive delivery of near infrared light (NIR) in 600-1200 nm wavelength (which is within the claimed range of wavelength) and pulsed (abstract) used for promoting muscle repair (para. [0033] discloses infrared photobiomodulation applied clinically in a wide array of ailments, including peripheral nerve injury, low back pain, and stem cell induction, [0034], These wavelengths are absorbed by cytochrome-c-oxidase in the mitochondrial respiratory chain which increases the activity of the respiratory chain and leads to an increase in adenosine triphosphate (ATP) production, [0040]) and treat multiple sclerosis (claim 9, para. [0021]). Morries also discloses that treatment duration can be conducted using a specific pulsed NIR technique for minimizing surface tissue heating (abstract, [0051])
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Antonialli as modified by Multi Radiance Medical, by applying the method steps to the skeletal muscle of a patient affected by multiple sclerosis, as taught by Morries, for the purpose of promoting muscle repair and treating multiple sclerosis (para. [0021], However, current treatments can help quicken recovery from attacks, modify the course of the disease, and mitigate or palliate symptoms, claim 9); by configuring the first light signal to deliver a desired peak power for an ultrashort pulse with a minimized level of heat accumulated in the skeletal muscle and skin of the patient minimizing a photo-thermal effect within the skeletal muscle and the skin of the patient, as taught by Morries, for the purpose of minimizing surface tissue heating (abstract, para. [0051]). 

Re Claim 2, Antonialli discloses that the light source device is a probe device or a flexible array device placed over the skeletal muscle of the patient affected by multiple sclerosis (page 1971, Table 1 shows a picture of a probe).   
Re Claim 5, Antonialli discloses that  
the first light emitting diode is configured to emit the second light signal at a wavelength between 600 and 680 nm (page 1971, table 1, 4 red LEDs, 640 nm); 
the second light emitting diode is configured to emit the third light signal at a wavelength between 850 and 900 nm (page 1971, table 1, 4 infrared LEDs, 875 nm); and 
the super pulsed laser is configured to emit the first light signal at a wavelength between 880 and 930 nm (page 1971, table 1, 4 super-pulsed infrared, 905 nm, peak power 12.5W).  
Re Claim 7, Antonialli discloses that the first light source, the second light source, and the third light source are arranged in one or more clusters, each of the one or more clusters comprise the first light emitting diode, the second light emitting diode, and the super pulsed laser (abstract, a single phototherapy intervention was performed with a cluster of 12 diodes (4 of 905 nm lasers, 4 of 875 nm LEDs, and 4 of 670 nm LEDs, each manufactured by Multi Radiance Medical)).   
Re Claim 9, Antonialli discloses  
moving the light source device to another area of the patient; 
placing the light source device over another skeletal muscle in the other area of the patient; and 
applying the first light signal, the second liqht signal, and the third liqht siqnal through the light source device to the other skeletal muscle for a time sufficient to stimulate a phototherapeutic response in the other skeletal muscle or other nerve associated with the other skeletal muscle (pages 1970 and 1972, fig. 2, sites of phototherapy irradiation on quadriceps. Phototherapy section, “The therapy was applied … in six sites of quadriceps femoris in direct contact with the skin”). 
 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Antonialli et al. (Non-Patent Literature: “Phototherapy in skeletal muscle performance and recovery after exercise: effect of combined of super-pulsed laser and light emitting diodes”, cited in IDS dated July 20, 2021), hereinafter “Antonialli”, as modified by Multi Radiance Medical (Website Page: Multi Radiance Technology Explained) and Morries et al. (US 2016/0008628), hereinafter “Morries”, and further in view of Scharf et al. (US 2016/0151639), hereinafter “Scharf”. 
Re Claim 8, Antonialli discloses that the light source device further comprises a structure that provides a constant magnetic field from 5 mT to 1 T (page 1971, Table 1, magnetic field of 35 mT), but doesn’t explicitly mention that structure being a permanent magnet. 
However, Scharf discloses a light therapy device which is used for treatment of autoimmune disease (para. [0086]), and teaches a permanent magnet that provides a constant magnetic field from 1 mT and 500 mT (para. [0046], [0072] discloses at least one permanent magnet that can generate a static magnetic field with a field strength between 1 mT and 500 mT, where the magnetic field is constructed and arranged to prevent adversely effecting at least one of a muscle or a nerve). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Antonialli as modified by Multi Radiance Medical and Morries, by using a permanent magnet to generate a constant magnetic field from 5 mT to 1T, as taught by Scharf, for the purpose of preventing adversely effecting at least one of a muscle or a nerve (para. [0046], [0072])

Claims 11, 12, 17, 19, 20, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Antonialli et al. (Non-Patent Literature: “Phototherapy in skeletal muscle performance and recovery after exercise: effect of combined of super-pulsed laser and light emitting diodes”, cited in IDS dated July 20, 2021), hereinafter “Antonialli”, in view of Multi Radiance Medical (Website Page: Multi Radiance Technology Explained) and Morries et al. (US 2016/0008628), hereinafter “Morries”, and Scharf et al. (US 2016/0151639), hereinafter “Scharf”. 
Re Claim 11, Antonialli discloses a light source device configured to be placed on skin proximal to a muscle of a patient affected by multiple sclerosis (page 1970, Phototherapy section, “The therapy was applied employing a MR4 LaserShower 50 4D emitter (manufactured by Multi Radiance Medical, USA) in six sites of quadriceps femoris in direct contact with the skin”) comprising: 
a first liqht source comprising a super pulsed laser configured to emit a first light signal and a first wavelength within a wavelength range of 400-1100 nm (page 1971, table 1, 4 super-pulsed infrared, 905 nm, peak power 12.5W);  
a second light source comprising a first light emitting diode configured to emit a second light signal comprising a second wavelength different from the first wavelength within a wavelength range of 400-1100 nm (page 1971, table 1, 4 red LEDs, 640 nm); 
a third light source comprising a second light emitting diode configured to emit a third light signal comprising a third wavelength different from the second wavelength within a wavelength range of 400-1100 nm (page 1971, table 1, 4 infrared LEDs, 875 nm); and
a structure that provides a constant magnetic field from 5 mT to 1 T (page 1971, Table 1, magnetic field of 35 mT). 
Antonialli discloses that a super-pulsed laser manufactured by Multi Radiance Medical is used (page 1971, table 1, 4 super-pulsed infrared, 905 nm) but is silent regarding the first light signal comprising billionth of a second impulses of a high intensity. 
However, Multi Radiance Medical discloses that the super pulsed laser (905 nm) produces high powered light in billionth-of-a-second pulses (please see the website page provided). 

    PNG
    media_image1.png
    105
    575
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Antonialli, by configuring the super-pulsed laser to emit a first light signal comprising billionth of a second impulses of a high intensity in a super pulsed mode, as taught by Multi Radiance Medical, for the purpose of driving the photons or light energy up to 10-13 cm deep into the target tissue and reducing pain and improving micro-circulation (please see the website page provided). 
Antonialli discloses that the light source device further comprises a structure that provides a constant magnetic field from 5 mT to 1 T (page 1971, Table 1, magnetic field of 35 mT), but doesn’t explicitly mention that structure being a permanent magnet. 
However, Scharf discloses a light therapy device which is used for treatment of autoimmune disease (para. [0086]), and teaches a permanent magnet that provides a constant magnetic field from 1 mT and 500 mT (para. [0046], [0072] discloses at least one permanent magnet that can generate a static magnetic field with a field strength between 1 mT and 500 mT, where the magnetic field is constructed and arranged to prevent adversely effecting at least one of a muscle or a nerve). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Antonialli as modified by Multi Radiance Medical, by using a permanent magnet to generate a constant magnetic field from 5 mT to 1T, as taught by Scharf, for the purpose of preventing adversely effecting at least one of a muscle or a nerve (para. [0046], [0072]). 
Antonialli discloses that three different doses (10, 30, or 50 J per site; 60, 180, or 300 J per muscle) are employed. Given the specification of the laser and LEDs in Table 1 of page 1971, Antonialli provided pre-determined treatment times to provide consistent dose to each site or subjects in the same experimental group. Antonialli also discloses application of the first light signal, the second light (page 1968, effects of phototherapy with the combination of super-pulsed laser and light emitting diodes on skeletal muscle performance and post-exercise recovery are evaluated; page 1974, “this is the first time that synergistic effects of super-pulsed laser combined with red and infrared LEDs are tested aiming to enhance exercise performance and post-exercise recovery … it seems that combination of different wavelengths and light sources acting synergistically represented a therapeutic advantage in enhancement of muscle strength … This leads us to think that combination of different wavelengths and light sources acting synergistically represented a therapeutic advantage also in protecting muscle against exercise-induced damage”)
Antonialli is silent regarding a processing unit preprogrammed with a time for application of the first light signal, the second liqht siqnal, and the third light signal through the light source device and the skin to the skeletal muscle of the patient affected by multiple sclerosis concurrently to stimulate a phototherapeutic response in the skeletal muscle or a nerve associated with the skeletal muscle of the patient affected by multiple sclerosis, wherein the first light signal is configured to deliver a desired peak power for an ultrashort pulse with a minimized level of heat accumulated in the skeletal muscle and skin of the patient minimizing a photo-thermal effect within the skeletal muscle and the skin of the patient. 
However, Morries discloses a method of treatment involving the non-invasive delivery of near infrared light (NIR) in 600-1200 nm wavelength (which is within the claimed range of wavelength) and pulsed (abstract) used for promoting muscle repair (para. [0033] discloses infrared photobiomodulation applied clinically in a wide array of ailments, including peripheral nerve injury, low back pain, and stem cell induction, [0034], These wavelengths are absorbed by cytochrome-c-oxidase in the mitochondrial 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Antonialli as modified by Multi Radiance Medical and Scharf, by adding a processing unit preprogrammed with a time for application of the first light signal, the second light signal, and the third light signal through the light source device and the skin to the skeletal muscle of the patient affected by multiple sclerosis concurrently to stimulate a phototherapeutic response in the skeletal muscle or a nerve associated with the skeletal muscle of the patient affected by multiple sclerosis, as taught by Morries, for the purpose of automation of operation of the laser light source applicator (para. [0061]) and for the purpose of promoting muscle repair and treating multiple sclerosis (para. [0021], However, current treatments can help quicken recovery from attacks, modify the course of the disease, and mitigate or palliate symptoms, claim 9); and by configuring the first light signal to deliver a desired peak power for an ultrashort pulse with a minimized level of heat accumulated in the skeletal muscle and skin of the patient minimizing a photo-thermal effect within the skeletal muscle and the skin of the patient, as taught by Morries, for the purpose of minimizing surface tissue heating (abstract, para. [0051]). 

Re Claim 12, Antonialli as modified by Multi Radiance Medical, Scharf, and Morries discloses the claimed invention substantially as set forth in claim 11. 
Antonialli discloses that the time is sufficient to deliver a total dose of at least 10, 30, or 50 J or 60, 180, or 300 J to the skeletal muscle (page 1970). Antonialli is silent regarding the claimed unit of dose. 
2 in the depth of the tissue for NIR therapy for treatment of multiple sclerosis. 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Antonialli as modified by Multi Radiance Medical, Scharf, and Morries, by configuring the time sufficient to deliver a total dose of at least 0.4 J/cm2 to the skeletal muscle, as taught by Morries, for the purpose of promoting muscle repair and treating multiple sclerosis (para. [0021], However, current treatments can help quicken recovery from attacks, modify the course of the disease, and mitigate or palliate symptoms, claim 9). 
Re Claim 17, Antonialli discloses a housing, wherein the housing forms the light source device as a probe device or a flexible array device (page 1971, Table 1 shows a picture of a probe).    
Re Claims 19 and 20, Antonialli as modified by Multi Radiance Medical, Scharf, and Morries discloses the claimed invention substantially as set forth in claim 11.
Antonialli is silent regarding a power source, wherein the power source is at least one of a battery and a plug.    
	Morries discloses the device having a power supply wherein the power source is at least one of a battery and a plug (para. [0059]). 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Antonialli as modified by Multi Radiance Medical, Scharf, and Morries, as taught by including a power source, wherein the power source is at least one of a battery and a plug, as taught by Morries, for the purpose of operating the functional electronics of the device (para. [0059]). 
Re Claim 21, Antonialli discloses that the super-pulsed laser is configured to emit visible light or infrared light (page 1971, table 1, 4 super-pulsed infrared, 905 nm, peak power 12.5W).    
Re Claim 22, Antonialli discloses that the super-pulsed laser is configured to emit the first light siqnal at a wavelength between 880 and 930 nm (page 1971, table 1, 4 super-pulsed infrared, 905 nm, peak power 12.5W).   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684. The examiner can normally be reached Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/V.V.H./
Vynn HuhExaminer, Art Unit 3792  

                                                                                                                                                                                                      /NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792